PER CURIAM:
Plaintiff Circle Industries (“Circle”) appeals from a final judgment of the United States District Court for the Eastern District of New York, Arthur D. Spatt, Judge, dismissing its complaint seeking damages from defendant finanial institutions in connection with the financing of a real estate development project for which defendant City Federal Savings Bank (“City Federal”) was lead lender. Noting that the Resolution Trust Corporation (“RTC”), a federal agency, had been appointed receiver for City Federal and for defendants Colonial Savings Bank (“Colonial”) and Elysian Federal Bank (“Elysian”), the court dismissed the complaint against City Federal, Colonial, and Elysian for lack of subject matter jurisdiction because Circle had failed to exhaust the administrative claim determination procedures mandated by § 212 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (“FIRREA”), P.L. 101-73, 103 Stat. 183, see 12 U.S.C.A. § 1821(d)(3) et seq. (West 1989); the court dismissed the complaint against the remaining defendants on the ground that City Federal was an indispensable party. On appeal, Circle contends principally that FIRREA does not require administrative exhaustion of Circle’s claims against the institutions for which RTC is receiver. We reject all of its contentions and affirm substantially for the reasons stated by Judge Spatt in his opinion dated October 16, 1990, published at 749 F.Supp. 447.
The judgment dismissing the complaint is affirmed.